Citation Nr: 0927991	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  06-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1980 to 
November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision, issued 
in May 2005, in which the RO denied service connection for 
PTSD.  The Veteran has perfected an appeal with regard to 
that decision.  

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of PTSD, mood 
disorder not otherwise specified, major depression and 
bipolar disorder, the Board has recharacterized the Veteran's 
claim as stated on the title page.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (per curiam order).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

The Veteran filed his claim in October 2004 seeking 
entitlement to service connection for an acquired psychiatric 
disorder.  In that claim the Veteran stated that through 
aggressive and barbaric discipline of "code reds" he built 
up major depression, stress, fear, outbursts of rage, self-
inflicted bodily harm, and a glorafobic state.  In addition 
the Veteran claimed that he has had trouble maintaining 
relationships and employment, suffers from panic attacks, and 
drug addiction which began in the military.  The Veteran also 
alleged that he suffered specifically from PTSD and bi-polar 
manic.  

According to 38 C.F.R. § 3.304(f) (2008), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)), (2) a link, established by medical evidence, between 
current PTSD symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where, conversely, a determination is made that the Veteran 
did not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD after the fact does not suffice to verify the occurrence 
of the claimed in-service stressor.  See Moreau, 9 Vet. App. 
at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Also, VA may not deny a post-traumatic stress disorder claim 
that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or to advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(4) (2008).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

The Veteran, in his claim, alleged that he endured aggressive 
and barbaric discipline in the form of "code reds."  VA has 
not provided adequate notice to the Veteran.  Thus, on 
remand, the corrective notice letter sent to the Veteran must 
advise him that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of his stressor and 
that he may furnish this type of evidence or advise VA of 
potential sources of such evidence, in accordance with 38 
C.F.R. § 3.304(f)(4) (2008).

Furthermore, VA must assist the Veteran in obtaining any 
alternative evidence necessary to substantiate his claim.  
This includes assisting the Veteran in obtaining evidence 
from alternative sources identified by the Veteran, as well 
as attempting to obtain any unit records that might verify 
the Veteran's claimed in-service stressor, if the Veteran 
provides sufficient information for the RO to be able to do 
so.

Finally, if the above development produces additional 
pertinent evidence regarding the Veteran's claimed stressors, 
the RO should determine whether a medical examination or 
opinion is necessary to make a decision on the claim and, if 
so, should provide such examination or opinion.

Service treatment records revealed that in June 1982, a case 
file was opened on the Veteran at the Social Work Services 
Psychiatry Clinic, 196th Station Hospital, APO NY 09055.  
Additionally, the Veteran's separation examination noted that 
the Veteran was depressed about the circumstances of his 
impending discharge. 

The claims file is void of the case file that was opened for 
the Veteran in June 1982 at the 196th Station Hospital.  The 
claims file reflects that the RO made an attempt to locate 
these records.  A June 2008 Deferred Rating Decision noted 
that the National Personnel Records Center stated that it did 
not have the records.  Additionally, the RO noted that a 
search of the internet suggested the 196th is part of the 
strategic Headquarters Allied Powers (SHAPE) in Europe.  
However, there was no address for the 196th, US Army, or any 
other US government entity on the SHAPE website.  As a 
result, the RO stated that it would not be able to release 
any of the Veteran's file information, which meant that they 
would be unable to match any response they might receive.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain the case file from the 196th Station Hospital, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008) as regards requesting records from Federal facilities.  
If it is determined that the 196th Station hospital is not a 
Federal facility then the RO should take all appropriate 
action to get the necessary releases to the Veteran so that 
the case file can be obtained.  

The Board has determined that a VA examination is warranted 
in order to fully and fairly evaluate the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  See Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information for 
evaluation purposes).  

Accordingly, the case is REMANDED for the following action:

1.  Make every effort to obtain the case 
file from the 196th Station Hospital.  
Send the Veteran a 21-4142, Authorization 
and Consent to Release Information, for 
medical records from the 196th Station 
Hospital in Mons, Belgium.  If any 
records sought are not obtained, the VA 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b): (1) advising 
him to obtain other forms of evidence, 
such as: lay testimony; statements from 
service medical personnel; "buddy" 
certificates or affidavits; employment 
physical examinations; medical evidence 
from hospitals, clinics, and private 
physicians at which or by whom a Veteran 
may have been treated, especially soon 
after service discharge; letters written 
during service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations; (2) advising 
him that evidence from sources other than 
his service records or evidence of 
behavior changes may constitute credible 
supporting evidence of his personal 
assault stressor, and that he may furnish 
this type of evidence or advise VA of 
potential sources of such evidence; and 
(3) advising the Veteran that examples of 
such evidence include, but are not 
limited to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy; a request for a transfer to 
another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.

3.  The RO should assist the Veteran in 
obtaining any alternative evidence 
necessary to substantiate his claim. This 
includes assisting the Veteran in 
obtaining evidence from alternative 
sources identified by the Veteran, as 
well as attempting to obtain any unit 
records that might verify the Veteran's 
claimed in-service stressor, if the 
Veteran provides sufficient information 
for the RO to be able to do so.

4.  After the development requested above 
has been completed to the extent 
possible, schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and etiology of any 
current psychiatric disability.  The 
claims folder must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any psychiatric disabilities 
found.  The examiner should express an 
opinion as to whether it is more likely, 
less likely, or at least as likely as not 
that the Veteran's current psychiatric 
disability is related to his active 
military service.  A complete rationale 
for any opinions should be provided.  


If, and only if, a stressor is verified, 
the Veteran should be evaluated for PTSD 
during his psychiatric evaluation.  The 
RO is to inform the examiner of the 
stressor(s) designated as verified, and 
that only the verified stressor(s) may be 
used as a basis for a diagnosis of PTSD.  
If the examiner diagnoses the Veteran as 
having PTSD, then the examiner should 
indicate the verified stressor(s) 
underlying that diagnosis.  The Veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to offer an opinion 
as to the following:

(a)  Whether the Veteran has a current 
diagnosis of PTSD pursuant to the 
criteria of the DSM-IV?

(b)  If so, what are the stressor(s) to 
which the Veteran's PTSD is related; and 

(c)  Whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
Veteran's verified in-service 
stressor(s).  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached in a 
typewritten report.

5.  After undertaking any additional 
notice or development deemed appropriate, 
readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
remains denied, issue the Veteran and his 
representative an appropriate SSOC.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




